NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                   ALISHA B.,
                                    Appellant,

                                         v.

              DEPARTMENT OF CHILD SAFETY, G.C., X.C.,
                           Appellees.

                              No. 1 CA-JV 21-0145
                                FILED 8-17-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD532821
                 The Honorable Jeffrey A. Rueter, Judge

                                   AFFIRMED


                                    COUNSEL

David W. Bell Attorney at Law, Higley
David W. Bell
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amanda Adams
Counsel for Appellee Department of Child Safety
                           ALISHA B. v. DCS, et al.
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1            Alisha B. (“Mother”) appeals from the superior court’s
appointment of a permanent guardian for her dependent children. Finding
no error, we affirm.

              FACTS AND PROCEDURAL BACKGROUND

¶2           Mother has two natural sons, G.C. and X.C., born in
September 2013 and March 2015, respectively. In 2016, Mother left both
boys with her cousin in Arizona and moved to New Mexico. Before leaving,
she arranged for the appointment of her cousin as the children’s temporary
guardian.

¶3            Three years later, DCS learned that G.C. and X.C. still lived
with the cousin, whose appointment as temporary guardian had expired,
and that Mother never contacted or supported the children. As a result,
DCS petitioned the superior court to find the children dependent as to
Mother on the grounds of abandonment and neglect. After an evidentiary
hearing, the superior court found the children dependent.

¶4           A month later, Mother moved the superior court to appoint
her mother (“Maternal Grandmother”) as the permanent guardian of G.C.
and X.C. DCS opposed the motion and moved to appoint the cousin as the
children’s permanent guardian. After another evidentiary hearing, the
court appointed the cousin as the children’s permanent guardian. Mother
timely appeals. We have jurisdiction. See A.R.S. §§ 8-235(A), 12-2101(A).

                                DISCUSSION

¶5              Mother argues the superior court ignored the preference
under Arizona law that a dependent child be placed with his grandparents
under A.R.S. § 8-514(B)(2). We will not reverse a guardianship order unless
it is clearly erroneous. Jennifer B. v. Ariz. Dep’t of Econ. Sec., 189 Ariz. 553,
555 (App. 1997).



                                       2
                           ALISHA B. v. DCS, et al.
                            Decision of the Court

¶6            We discern no error on this record. Section 8-514(B) identifies
an order of preference, and a child’s best interest drives the final placement
decision. The statute directs DCS to “place a child in the least restrictive
type of placement available, consistent with the best interests of the child.”
The statutory “order for placement preference,” which lists a child’s parents
and grandparents, is meaningful only when two or more placements are in
the child’s best interest. A.R.S. § 8-514(B)(1)-(7).

¶7           Because the superior court found that placement with
Maternal Grandmother was not in the children’s best interests,
Grandmother was not an option under the order of preference. And the
record had reasonable evidence to support the court’s finding. The
evidence shows that G.C. and X.C. had established a strong bond with their
cousin and her husband, who the children call “mother” and “father,” and
removal from the cousin would be “traumatic” for the children. By
contrast, Maternal Grandmother had a weaker bond with the children,
having personally visited the children only once in the last four years.1

                                CONCLUSION

¶8            We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




1     DCS further argues that § 8-514(B) does not apply to guardianships,
but we need not and do not decide that issue here.


                                          3